03/30/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0449


                                      DA 21-0449
                                   _________________

JOSEPH and SHARLENE LOENDORF;
ABRAM and KATHY STEVENS,

            Plaintiffs and Appellees,

      v.                                                          ORDER

EMPLOYERS MUTUAL CASUALTY
COMPANY, a foreign corporation,

            Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brett Linneweber, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 30 2022